Per Curiam.
On appeal following conviction of aggravated assault and an order denying his petition for postconviction relief defendant contends that he should be permitted to withdraw his guilty plea upon which the conviction was based because (1) there was insufficient inquiry by the trial court to ensure that defendant did not have a valid claim of self-defense, and (2) his privately retained counsel did not adequately represent him. We affirm.
The record indicates that defendant, who entered his guilty plea on July 28, 1967, did so with full awareness of the availability of the defense of self-defense were he to insist on trial. He entered his plea only after discussing the matter thoroughly with his privately retained counsel, who presumably had balanced the likelihood and probable consequences of an adverse verdict against the probability of receiving sentencing consideration in return for a guilty plea. As it turned out, defendant did receive consideration from the trial court because the trial court, although sentencing defendant to a term of not to exceed 5 years’ imprisonment, stayed imposition of sentence. It was not until over 2 years later, after the trial court revoked probation on the ground that defendant had committed the offense of contributing to the delinquency of a minor,1 that defendant first claimed he should be permitted to withdraw his plea.
In view of all these circumstances, we are not disposed to permit defendant to withdraw his guilty plea. See, State v. Taylor, 288 Minn. 37, 178 N. W. 2d 892 (1970).
Affirmed.
Mr. Justice Scott took no part in the consideration or decision of this case.

 After serving some time and successfully completing a parole period, defendant has received an absolute discharge from custody in February 1972.